Case 1:19-cv-00419-JDL Document 9 Filed 11/26/19 Page 1 of 13                            PageID #: 145




                               UNITED STATES DISTRICT COURT
                                         FOR THE
                                    DISTRICT OF MAINE


    MICHAEL S. GRENDELL,
          Plaintiff
                  v.                                      CIVIL ACTION NO.: 1:19-cv-00419-JDL

    STATE OF MAINE, et al.,
          Defendants.


                         DEFENDANTS’ MOTION TO DISMISS WITH
                         INCORPORATED MEMORANDUM OF LAW

         Pursuant to Fed. R. Civ., P. 12(b)(6), the defendants the State of Maine, the Maine State

Police, John E. Cote, Christopher Grotton, Brian MacMaster, Brian Bean, Robert Burke, Alden

Bustard, Bernard Campbell, Jeremy Caron, David Coflesky, Bryan Creamer, Andrew Hardy,

Christopher Harriman, Caleb McGary, Jeffrey Mills, Jonah O’Roak, Gregory Roy, Benjamin

Sweeney, and Chris Tremblay move to dismiss certain defendants and certain claims. In

support, the defendants rely upon the following Memorandum of Law:

                                     MEMORANDUM OF LAW

                                             Alleged Facts 1

         On June 27, 2018, the plaintiff, Michael Grendell, in an effort to recover mail he thought

had been stolen from him, had several encounters with Lee Bell “involving the inappropriate use

[by Grendell] of firearms or a hatchet, including discharging the firearm.” Complaint, ¶ 14. The

following day, Bell notified the police that Grendell had shot at him. Id., ¶¶ 15-16. Bell told the




1
 The defendants do not necessarily agree with these facts, but they take them as true for purposes of this
motion. See Roman-Oliveras v. Puerto Rico Elec. Power Auth., 655 F.3d 43, 45 (1st Cir. 2011).
Case 1:19-cv-00419-JDL Document 9 Filed 11/26/19 Page 2 of 13                     PageID #: 146




police that he thought Grendell was having a mental health crisis and that he wanted to get help

for Grendell. Id., ¶ 16.

       At 1:43 p.m. on June 28, 2018, Sergeant Alden Bustard, Trooper Jeremy Caron, and

Trooper Bryan Creamer went to Grendell’s home in Dixmont, Maine. Id., ¶ 17. Using a public

address system, the officers ordered Grendell to come out of the residence with his hands out.

Id., ¶ 17. After several minutes, Grendell walked out of the front door wearing only underwear

and asked if the officers were the “real police.” Id., ¶ 18. The officers identified themselves and

directed Grendell to walk away from the residence. Id. Grendell did not follow the directions

and instead walked back into his house and closed the door. Id.

       Creamer “deployed to the rear of the residence to establish perimeter security around the

residence” and Bustard contacted Detective Greg Roy, the assistant commander of the Maine

State Police’s Tactical Team. Id., ¶¶ 21-22. Roy activated the Tactical Team. Id. At 2:25 p.m.,

an Assistant District Attorney approved Grendell being charged with “Reckless Conduct with a

Firearm, a Class C crime.” Id., ¶ 23. Officers at some point also obtained arrest and search

warrants. Id. ¶ 33. From 2:25 p.m. until 4:07 p.m., various law enforcement officers, including

Maine State Police negotiators, arrived at the scene. Id., ¶ 24.

       At approximately 6:00 p.m. (still on June 28), Grendell came outside with a leashed dog

and holding a handgun with a “Civil War replica rifle strapped on his shoulder.” Id., ¶¶ 29, 48,

52. A member of the Crisis Negotiation Team ordered Grendell to drop the gun, but Grendell

did not comply and instead went back inside his house. Id., ¶ 42. At that time, and again at 3:00

a.m. (on June 29), Grendell activated the alarm on his truck. Id., ¶¶ 29, 53. At 3:30 a.m.,

Grendell fired a gun inside of his house. Id., ¶ 31.




                                                 2
Case 1:19-cv-00419-JDL Document 9 Filed 11/26/19 Page 3 of 13                             PageID #: 147




          At 5:15 a.m., officers used an armored truck (referred to as a “LENCO”) to breach a

window in Grendell’s house. Id., ¶ 55. Grendell responded by firing upon the truck. A four-

hour firefight between Grendell and the officers ensued. Id., ¶ 55; see also id., ¶ 56 (“Grendell

was arbitrarily shooting at [officers] for hours.”); ¶ 62 (Grendell’s shots were hitting trees near

MSP troopers); ¶ 65 (“Grendell shot at the LENCO and Trooper McGary and Trooper Hardy

returned fire.”). About three hours into the firefight, Roy stated that he was going ask the MSP’s

“Bomb Team” to create an explosive breaching charge to “take down the wall of the residence so

[officers] could at least visually see where inside the residence Grendell was.” Id., ¶ 56; see also

id., ¶ 66 (purpose of the breaching charge was to “blow a hole in the wall of the residence so

team members could gain a better vantage point of the residence and see [Grendell].”).

          Officers intended to use a robot to insert the breaching charge through a window. Id., ¶

57, 64, 67. At 9:15 a.m., the robot began to approach the house with the breaching charge, but

Grendell fired upon the robot, disabling it. Id., ¶ 67. Sergeant Chris Harriman reported to Major

Grotton that the robot was “dead” but that the charge could still be detonated at the side of the

house. Id., ¶ 68. Grotton instructed Harriman to detonate the charge, and Harriman did so. Id.,

¶¶ 68-69. The detonation caused the house to collapse. Id., ¶ 70. Grendell emerged from the

debris with a baseball bat but then picked up a rifle. Id., ¶ 72. While trying to load the rifle, he

was shot by McGary and Hardy. Id. 2

                                            Standard of Review

          In ruling on a motion to dismiss, the Court “accept[s] as true all well-pleaded facts set

forth in the complaint and draw[s] all reasonable inferences therefrom in the pleader's favor.”

Artuso v. Vertex Pharm., Inc., 637 F.3d 1, 5 (1st Cir. 2011); see also Román–Oliveras v. Puerto


2
    The complaint alleges, incorrectly, that Grendell was not warned before he was shot. Id., ¶ 73.

                                                       3
Case 1:19-cv-00419-JDL Document 9 Filed 11/26/19 Page 4 of 13                       PageID #: 148




Rico Elec. Power Auth., 655 F.3d 43, 45 (1st Cir. 2011). Although there need not be “detailed

factual allegations,” a plaintiff must make “more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A pleading that offers

‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not

do.’ Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 & 557 (2007)). “To

survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’” Id. (quoting Twombly, 550 U.S. at 570);

see also Lister v. Bank of America, N.A., 790 F.3d 20, 23-24 (1st Cir. 2015). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678; see

also Lustgarten v. Lowe's Home Centers, LLC, No. 2:15-cv-289-NT, 2015 WL 7312442, at *1

(D. Me. Nov. 19, 2015); Walker v. Nichols, No. 1:13-cv-259-GZS, 2013 WL 6018614, *3 (D.

Me. Nov. 13, 2013) (noting that the allegations must “support a reasonable inference that the

defendant bears liability for the harm.”).

                                             Argument

        I. Grendell’s Claims Against Eight Defendants Should Be Dismissed Because
             He Does Not Allege That They Engaged in Any Wrongful Conduct.

       All of Grendell’s claims against defendants Brian Bean, Robert Burke, Bernard

Campbell, David Coflesky, Jeffrey Mills, Jonah O’Roak, Benjamin Sweeney, and Chris

Tremblay should be dismissed because Grendell does not allege that they engaged in wrongful

conduct. The only reference in the Complaint to Burke, Mills, O’Roak and Sweeney is that they

are members of the Maine State Police. Complaint, ¶ 4. Grendell alleges that Bean and

Coflesky were at the scene of the incident, id., ¶¶ 24, 34-35, but does not allege that they took

                                                  4
Case 1:19-cv-00419-JDL Document 9 Filed 11/26/19 Page 5 of 13                           PageID #: 149




any actions that could conceivably form the basis for a legal claim. Grendell alleges that

Campbell was in charge of the Crisis Negotiation Team, id., ¶ 30, but does not allege that

Campbell engaged in any wrongful conduct. Finally, Grendell alleges that Tremblay was a

member of the “reactionary team” and that, at some point during the events of June 28 and 29,

2018, drove the LENCO, id., ¶ 27, 39, but he does not allege that Tremblay did anything wrong. 3

Because there are no allegations that any of these defendants violated Grendell’s rights,

committed a tort, or otherwise engaged in conduct that could form the basis for a state or federal

claim, all claims against them should be dismissed.

                  II. Count VIII Should Be Dismissed Because Defendants Had
                     No Legal Duty to Take Grendell Into Protective Custody.

        Count VIII alleges that defendants violated state statutory law by failing to take Grendell

into protective custody. Complaint, ¶¶ 172-182. Presumably, this claim is made against

defendants Bustard, Caron, and Creamer. See Complaint, ¶ 20 (stating that Bustard, Caron and

Creamer did not take Grendell into protective custody when they went to his house on the

afternoon of June 28, 2018 after receiving the complaint from Bell). 4 The claim is based on 34-

B M.R.S. § 3862, which authorizes a law enforcement officer to take a person into protective

custody if the officer “has probable cause to believe that a person may be mentally ill and that

due to that condition the person presents a threat of imminent and substantial physical harm to

that person or to other persons.” The statute, though, does not require an officer to take a person


3
  Grendell also alleges that after the explosion, Tremblay escorted the fire department to Grendell’s home
to turn off a propane valve. Id., ¶ 75.
4
  In addition to alleging that not taking Grendell into custody violated state statutory law, Paragraph 20
alleges that it violated Title II of the ADA. As discussed below, however, individuals cannot be held
liable under Title II. Moreover, Title II does not impose on police officers a duty to take a mentally ill
person into protective custody. See Dunlap v. City of Sandy, 2019 WL 5075855, at *8 (D. Or. June 7,
2019), report and recommendation adopted, 2019 WL 5073559 (D. Or. Oct. 9, 2019); Amirault v. City of
Roswell, 1996 WL 391986, at *6 (D.N.M. July 11, 1996), aff'd, 120 F.3d 270 (10th Cir. 1997).

                                                    5
Case 1:19-cv-00419-JDL Document 9 Filed 11/26/19 Page 6 of 13                            PageID #: 150




into protective custody. Thus, even if Bustard, Caron, and Creamer (or any other officer) might

have been legally authorized to take Grendell into protective custody (and leaving aside the fact

that they could not have done so given that Grendell refused to speak with them and retreated

inside his house), they did not violate Section 3862 by not taking him into custody. Further,

even if Section 3862 could somehow be construed as imposing an affirmative obligation on law

enforcement officers, there would be no basis for concluding that a person who was not taken

into protective custody would have a private cause of action. See, e.g., Hottentot v. Mid-Maine

Med. Ctr., 549 A.2d 365, 367 (Me. 1988) (“[W]e will recognize a private cause of action to

enforce a statute only where the legislative intent to create such a remedy is clear.”); see also

Charlton v. Town of Oxford, 2001 ME 104, ¶ 15, 774 A.2d 366, 372; Larrabee v. Penobscot

Frozen Foods, Inc., 486 A.2d 97, 101 (Me. 1984). 5

        To the extent Grendell’s claim is that defendants’ failure to take him into protective

custody was actionable negligence, that claim fails because defendants owed Grendell no such

duty. As the Maine Supreme Judicial Court has recognized, the duty to affirmatively protect

another from harm arises in only limited circumstances, such as where the parties have a “special

relationship” or where “the actor’s own affirmative act has created or exposed the other to a

recognizable high degree of risk of harm.” Gniadek v. Camp Sunshine at Sebago Lake, Inc.,

2011 ME 11, ¶¶ 17 & 29, 11 A.3d 308 (quoting Restatement (Second) of Torts § 302B (1965),

cmt. e. The complaint alleges no facts suggesting that either of these exceptions apply.




5
  Grendell cites to 34-B M.R.S. § 3805(2), which states: “A person is guilty of causing a denial of rights
if he willfully causes the denial to any person of any of the rights accorded to him by this subchapter.”
There is, though, no right to be taken into protective custody. Further, the willful denial of rights is
punishable as criminal conduct, 34-B M.R.S. § 3805(3), and does not give rise to a civil cause of action.

                                                     6
Case 1:19-cv-00419-JDL Document 9 Filed 11/26/19 Page 7 of 13                           PageID #: 151




III. Counts I, II, and IX Should Be Dismissed Against the State of Maine, Maine State Police,
   and Individual Defendants in their Official Capacities Because They Are Not “Persons.”

        Count I asserts a claim against pursuant to 42 U.S.C. § 1983. Complaint, ¶¶ 94-108.

Section 1983 states that “[e]very person who, under color of any statute, ordinance, regulation,

custom, or usage . . . subjects, or causes to be subjected, any citizen of the United States . . . to

the deprivation of any rights, privileges, or immunities secured by the Constitution and laws,

shall be liable to the party injured in an action at law. . . .” 42 U.S.C. § 1983 (emphasis added).

The Supreme Court has held that a State is not a “person” within the meaning of Section 1983

and thus is not subject to Section 1983 liability. Will v. Michigan Dep’t of State Police, 491 U.S.

58, 64 (1989); 6 see also Nieves-Marquez v. Puerto Rico, 353 F.3d 108, 124 (1st Cir. 2003) (“No

cause of action for damages is stated under 42 U.S.C. § 1983 against a state, its agency, or its

officials acting in an official capacity.”); Brown v. Newberger, 291 F.3d 89, 92 (1st Cir. 2002)

(“The claims under 42 U.S.C. § 1983 fail because a state and its agencies are not ‘persons.’”);

Hill-Spotswood v. Mayhew, 2015 WL 403931, at *6 (D. Me. 2015) (as an “arm of the State,” the

Maine Department of Health and Human Services was not subject to Section 1983 liability). The

same analysis applies to Grendell’s conspiracy claim under 42 U.S.C. §§ 1985 and 1986. See

Chadha v. Connecticut Med. Examining Bd., 1999 WL 1067805, at *3 (D. Conn. Oct. 29, 1999)

(holding that a state is not a “person” under Sections 1981, 1985 and 1986). Because neither the

State nor the Maine State Police are “persons.” within the meaning of Sections 1983, 1985, or

1986, Counts I and II should be dismissed as against them. 7


6
  The Court’s holding was in part based on the fact that States normally enjoy sovereign immunity and
that there was nothing to suggest that Congress, when it enacted Section 1983, intended to abrogate that
immunity. Id., at 66-67.
7
 Even if they were “persons,” they would be immune from suit by virtue of Maine’s sovereign immunity.
See, e.g., Seminole Tribe of Florida v. Florida, 517 U.S. 44, 54-58 (1996); Quern v. Jordan, 440 U.S.
332, 345 (1979); Maysonet-Robles v. Cabrero, 323 F.3d 43, 54 (1st Cir. 2003).

                                                    7
Case 1:19-cv-00419-JDL Document 9 Filed 11/26/19 Page 8 of 13                          PageID #: 152




        Count IX asserts a claim pursuant to the Maine Civil Rights Act (“MCRA”), 5 M.R.S. §§

4681-4685. Complaint, ¶¶ 183-214. The MCRA creates a cause of action for violations of

constitutional rights by “any person.” 5 M.R.S. § 4682(1-A). Maine’s Law Court has held that

just as with Section 1983, the State is not “person” within the meaning of the MCRA. Jenness v.

Nickerson, 637 A.2d 1152, 1158 (Me. 1994); see also Pew v. Scopino, 904 F. Supp. 18, 32 (D.

Me. 1995) (“Finally, since the State is not a “person” under the MCRA, it cannot be liable.”). 8

        Finally, in addition to naming the individual defendants in their personal capacities, the

complaint also names them “professional” capacities. To the extent this is an attempt to sue the

individual defendants in their official capacities, any such claims are barred for the same reasons

as the claims against the State of Maine and Maine State Police. See Will, 491 U.S. at 71 (suit

against a state official in his or her official capacity is “no different from a suit against the State

itself”).

    IV. Grendell’s Claim Against the Individual Defendants Under Title II of the Americans
           With Disabilities Act and Section 504 of the Rehabilitation Act Should Be
          Dismissed Because These Statutes Do Not Provide for Individual Liability.

        Count III asserts a claim against defendants pursuant to Title II of the Americans With

Disabilities Act and Section 504 of the Rehabilitation Act. Complaint, ¶¶ 126-143. “Both

statutes provide, in nearly identical language, that ‘no qualified individual with a disability shall,

by reason of such disability, be excluded from participation in or be denied the benefits of the

services, programs, or activities of a public entity, or be subjected to discrimination by any such


8
  Count IX also purports to assert a claim directly pursuant to Maine’s Constitution. Maine’s Courts have
never recognized such an action. See Andrews v. Department of Environmental Protection, 716 A.2d
212, 220, 1998 ME 198, ¶ 23 (Me. 1998) (“We decline to expand the available remedies for a violation of
rights guaranteed by the Maine Constitution beyond those which the Legislature in its wisdom has
provided.”); see also Pew, 904 F. Supp. at 32 (“Maine's Law Court has never recognized a cause of action
for damages based solely upon violation of the Maine Constitution. There is no basis for me as a federal
judge to predict that the Maine Law Court would take such a step.”); Grenier v. Kennebec County, 748 F.
Supp. 908, 913 n.6 (D. Me. 1990).

                                                   8
Case 1:19-cv-00419-JDL Document 9 Filed 11/26/19 Page 9 of 13                       PageID #: 153




entity.’” Nunes v. Massachusetts Dep’t of Correction, 766 F.3d 136, 144 (1st Cir. 2014) (citing

42 U.S.C. § 12132 and 29 U.S.C. § 794(a)). Under neither statute, though, can individuals be

sued. Gross v. Landry, No. 1:17-cv-297-JAW, 2017 WL 5509995, at *5 (D. Me. Nov. 17, 2017)

(““This Court and other courts have held that there is no individual liability under Title II of the

ADA or section 504 of the Rehabilitation Act.”), report and recommendation adopted, 2017 WL

6454235 (D. Me. Dec. 18, 2017); Flood v. Maine Dep’t of Corrections, No. 1:11-cv-270, 2012

WL 5389533, at *10 (D. Me. Aug. 24, 2012), report and recommendation adopted, 2012 WL

5389529 (D. Me. Nov. 2, 2012); DeCotiis v. Whittemore, 842 F. Supp. 2d 354, 363 n.5 (D. Me.

2012). Thus, all defendants other than the State of Maine and the Maine State Police should be

dismissed from Count III.

    VI. Grendell’s Section 1985 Conspiracy Claim Should Be Dismissed Because He Has
             Not Sufficiently Alleged the Existence of a Conspiracy and There
         Is No Allegation of Racial or Other Class-Based Discriminatory Animus.

       Count II asserts a conspiracy claim pursuant to 42 U.S.C. § 1985(3). Complaint, ¶¶ 109-

125. There are four elements to such a claim:

       First, the plaintiff must allege a conspiracy; second, he must allege a
       conspiratorial purpose to deprive the plaintiff of the equal protection of the laws;
       third, he must identify an overt act in furtherance of the conspiracy; and finally,
       he must show either injury to person or property, or a deprivation of a
       constitutionally protected right

Perez-Sanchez v. Pub. Bldg. Auth., 531 F.3d 104, 107 (1st Cir. 2008). To survive a motion to

dismiss, a plaintiff “must plausibly allege facts indicating an agreement among the conspirators

to deprive the plaintiff of her civil rights.” Parker v. Landry, 935 F.3d 9, 18 (1st Cir. 2019)

(emphasis added). “A complaint containing only vague and conclusory allegations of a

conspiracy fails to state a plausible claim under section 1985(3).” Id. Grendell’s allegation that




                                                  9
Case 1:19-cv-00419-JDL Document 9 Filed 11/26/19 Page 10 of 13                           PageID #: 154




state law enforcement officers engaged in a conspiracy during the armed standoff is implausible

and is supported only by vague and conclusory allegations and should be dismissed.

         Even if Grendell had adequately alleged that existence of a conspiracy, the claim would

still fail. This is because for a conspiracy to be actionable under Section 1985(3), it must involve

“some racial, or perhaps otherwise class-based, invidiously discriminatory animus behind the

conspirators’ action.” Griffin v. Breckenridge, 403 U.S. 88, 102 (1971); see also Soto-Padro v.

Pub. Bldgs. Auth., 675 F.3d 1, 4 (1st Cir. 2012). Grendell alleges that defendants’ alleged

conspiracy was motivated by Grendell’s “class-based status as an elderly, single white male with

severe mental health disorders, deafness and inability to comprehend.” Complaint, ¶ 115.

Defendants are aware of no support for the notion that animus based on such characteristics is

sufficient for purposes of stating a Section 1985(3) claim. 9

    VII. Grendell’s “Spoliation” Claim Should Be Dismissed Because It Is Not an Independent
             Tort and Grendell Does Not Allege the Loss of Any Relevant Evidence.

         Count XV asserts a claim for “spoliation of evidence.” Complaint, ¶¶ 256-261. This

claim apparently arises out of the allegation that defendants arranged for a private company to

“bulldoze and destroy” Grendell’s house. Complaint, ¶¶ 91, 259. Maine’s Law Court has never

recognized a cause of action for tortious spoliation of evidence. Breen v. Lucas, 2005 WL

2736540, at *7 (Me. Super. July 4, 2005); Butler v. Mooers, 2001 WL 1708836, at *1 (Me.

Super. June 13, 2001). The Massachusetts Supreme Judicial Court expressly refused to

recognize a spoliation cause of action. Fletcher v. Dorchester Mut. Ins. Co., 773 N.E.2d 420,


9
 Count II also refers to 42 U.S.C. § 1986, which essentially provides a cause of action against persons
who had knowledge of a Section 1985 conspiracy and failed to stop it, despite having the power to do so.
A prerequisite for a claim under Section 1986 is a claim under Section 1985. Lowden v. William M. Mercer,
Inc., 903 F. Supp. 212, 218 (D. Mass. 1995). Because Grendell has failed to state a claim under Section
1985, he has failed to state one under Section 1986. Also, as discussed above, the Section 1985 and Section
1986 claims against the State and the Maine State Police can be dismissed on the alternate ground that the
State is not a “person” for purposes of those statutes.

                                                    10
Case 1:19-cv-00419-JDL Document 9 Filed 11/26/19 Page 11 of 13                             PageID #: 155




427–28 (Mass. 2002). 10 This Court should decline to create a new cause of action that Maine

courts have not seen fit to recognize. Moreover, in jurisdictions that have recognized the tort,

one of the elements is that the destruction of evidence prejudiced the plaintiff’s case. Smith v.

Howard Johnson Co., 615 N.E.2d 1037, 1038 (Ohio 1993); Hannah v. Heeter, 584 S.E.2d 560,

573 (W. Va. 2003); see also Malinowski v. Documented Vehicle/drivers Sys., Inc., 66 F. App’x

216, 222 (1st Cir. 2003) (“In the few states that recognize an independent tort for spoliation of

evidence, courts have required, inter alia, that a party show a causal relationship between the act

of spoliation and the inability of the complainant to prove her lawsuit.”). Here, there is no

allegation that bulldozing Grendell’s house resulted in the loss of evidence which otherwise

would have supported his claims in this lawsuit.

                 VIII. Grendell’s “Liability for Explosives” and “Strict Liability”
                           Claims Should Be Dismissed as Frivolous.

        Count XI alleges a claim for “strict liability for defective or unreasonably dangerous

acts” pursuant to 14 M.R.S. § 221. Complaint, ¶¶ 230-240. Section 221 imposes strict liability

on persons “engaged in the business of selling” defective products that are unreasonably

dangerous and that result in personal injury or property damage. The defendants here are not in

the business of selling explosive breaching devices.

        Count X alleges claim for “liability for explosives and unreasonably dangerous devices

and failure to warn.” Complaint, ¶¶ 215-229. The claim appears to be at least partly premised

on 18 U.S.C. § 844(d). Section 844(d) makes it a crime to transport or receive in interstate




10
   The Massachusetts SJC noted that it was a California intermediate appellate court that first recognized a
spoliation cause of action and that fourteen years later, California’s highest court overruled that decision,
finding that “the speculative nature of a cause of action for spoliation would make such a claim virtually
impossible to prove.” Id., at 427 (citing Cedars–Sinai Med. Ctr. v. Superior Court, 954 P.2d 511 (1998)
and Smith v. Superior Court, 151 Cal.App.3d 491, 502, 198 Cal.Rptr. 829 (1984)).

                                                     11
Case 1:19-cv-00419-JDL Document 9 Filed 11/26/19 Page 12 of 13                             PageID #: 156




commerce explosives with the knowledge that the explosives “will be used to kill, injure, or

intimidate any individual or unlawfully to damage or destroy any building, vehicle, or other real

or personal property.” This provision, though, does not apply to States and their political

subdivisions. 18 U.S.C. § 845(a)(3). And, in any event, Section 844(d) is a criminal statute. It

does not provide for a civil cause of action. 11

                                               Conclusion

        For the reasons set forth above, the defendants respectfully request that:

1. Defendants Brian Bean, Robert Burke, Bernard Campbell, David Coflesky, Jeffrey Mills,

Jonah O’Roak, Benjamin Sweeney, and Chris Tremblay be dismissed entirely;

2. Counts II, VIII, X, XI, and XV be dismissed as to all defendants;

3. Counts I and IX be dismissed as to the State of Maine, the Maine State Police, and the

individual defendants named in their official capacities; and

4. Count III be dismissed as to all individual defendants

DATED: November 25, 2019                                  Respectfully submitted,

                                                          AARON M. FEY
                                                          Attorney General

                                                          /s/ Christopher C. Taub
                                                          Christopher C. Taub, Deputy Atty. Gen.
                                                          Christopher.C.Taub@maine.gov
                                                          Jonathan R. Bolton, Asst. Atty. Gen.
                                                          Jonathan.Bolton@maine.gov
                                                          Six State House Station
                                                          Augusta, Maine 04333-0006
                                                          Tel. (207) 626-8800
                                                          Fax (207) 287-3145

11
  Grendell also alleges a violation of 17 M.R.S. § 2791. Complaint, ¶ 222. That statute requires that
“[p]ersons engaged in blasting lime rock or other rocks shall before each explosion give seasonable notice
thereof, so that all persons or teams approaching shall have time to retire to a safe distance from the place
of said explosion.” 17 M.R.S. § 2791. Grendell does not allege that defendants were engaged in rock
blasting, so Section 2791 does not apply.

                                                     12
Case 1:19-cv-00419-JDL Document 9 Filed 11/26/19 Page 13 of 13                     PageID #: 157




                                   CERTIFICATE OF SERVICE

       I hereby certify that on this, the 25th day of November, 2019, I electronically filed the

above document with the Clerk of Court using the CM/ECF system which will send notification

of such filing to the following:

DAVID W. BATE
davidbatelaw@gmail.com

EZRA A.R. WILLEY
ezra@willeylawoffices.com

N. LAURENCE WILLEY , JR
lwilley@midmaine.com



                                                     /s/ Christopher C. Taub
                                                     CHISTOPHER C. TAUB
                                                     Deputy Attorney General
                                                     Six State House Station
                                                     Augusta, Maine 04333-0006
                                                     Tel. (207) 626-8800
                                                     Fax (207) 287-3145




                                                13
